Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/018783 to Hampel et al.
With regard to claims 1, 13-14, a firearm with handguard (22) at front end (fig. 1) and an adjustable sling, comprising: a primary adjustable strap (300) having a front portion and a back portion (figs. 1-2), wherein the front portion of the primary adjustable strap is configured to be coupled to a firearm attachment member (20) directly mounted at or near a front end of a firearm; a rapid adjustment buckle (100) comprising three 
With regard to claim 3, wherein the loop cord aperture (316 of 300) is capable of receiving a loop cord extending therethrough in a snug fit.
With regard to claim 7, further comprising a fixed strap (14, figs. 1-2) having a front end and a back end, wherein the strap connector (26) is further coupled to the front end of the fixed strap.
With regard to claim 8, wherein the back end of the fixed strap (14) is configured to be coupled to a firearm attachment member (18) directly mounted at or near a back end of a firearm (fig. 1).
With regard to claim 9, further comprising a secondary adjustable strap positioned between the fixed strap and the firearm attachment member directly mounted at or near the front end of the firearm (figs. 1-2 show adjustable strap portion in between strap connector 26 and fixed strap 14).

With regard to claim 11, further comprising an intermediate attachment member (36, fig. 2) coupled to the primary adjustable strap (300) and positioned in front of the front end of the rapid adjustment buckle (100).
With regard to claim 12, wherein the rapid adjustment buckle (100) comprises grips on two opposing sides of the rapid adjustment buckle (figs. 13-15 show grip portions on sides of 100).
With regard to claims 15, 20, a firearm with handguard (22) at front end (fig. 1) and an adjustable sling, comprising: a first strap (300) comprising a front portion configured to engage a firearm attachment member (20) directly mounted at or near a front end of the firearm, and a back portion; a rapid adjustment buckle (100) slidably positioned on the first strap and comprising a first portion with a first and a second elongated aperture formed therein, the first elongated aperture being spaced apart from the second elongated aperture (via 128, figs. 13-15), the rapid adjustment buckle being configured so that the strap enters and exits buckle by way of the first and second elongated apertures as the buckle slides along the first strap (see fig. 14); and a strap connector (26) configured to couple the first strap to a second strap; wherein the first strap is configured to loop around a portion of the strap connector (loop at 316), and the back portion of the first strap is permanently secured to a second portion of the rapid adjustment buckle (at 308) so that the first strap forms a loop between the rapid adjustment buckle and the strap connector (fig. 2), and wherein sliding the rapid 
With regard to claim 16, wherein sliding the rapid adjustment buckle (100) away from the strap connector (26) increases a size of the loop and decreases the length of the strap between the firearm attachment member and the strap connector.
With regard to claim 17, wherein the first strap (300) loops around the portion of the strap connector after exiting the rapid adjustment buckle (section 316 is loop portion, fig. 2).
With regard to claim 18, wherein the first strap (316 of 300) loops around the portion of the strap connector by way of an aperture in the strap connector (fig. 2 shows strap looped through aperture in 26).
With regard to claim 19, wherein the first strap further comprises an intermediate portion located between the front and back portions, and the rapid adjustment buckle is further configured to slide along the intermediate portion (100 slides on intermediate portion of strap between the ends).
Allowable Subject Matter
Claims 2, 4-6, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

9/2/2021